DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "insertion fixing portion" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It appears that this should be “insert fixing part”.
Claim 3 depends from the above claim(s) and is rejected for the above reason as it does not cure the deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,899,917 to Bott in view of US Published Application 2010/0259036 to Taracko, Starrapid.com (NPL #1) and US Published Application 2006/0103157 to Raffler.
Regarding claim 1, Bott discloses a roof rack for a vehicle, comprising: a roof rail (26); a pad (54) on which the roof rail is mounted and that contacts the roof rail (Fig. 2); and a mounting coupling member (56) that is connected to the roof rail and protrudes from a lower portion of the roof rail (Fig. 2) wherein the mounting coupling member comprises: a screw (Fig. 2 – lower threaded portion of 56) that protrudes from a lower portion of the roof rail; an insert fixing part (Fig. 2 – upper portion of 56) that is connected to the screw; and an extended connector (Fig. 2 – enlarged middle portion of 56 between the narrower upper and lower portions of 56) in which the cross section of which is enlarged that is provided at a boundary between the screw and the insertion fixing portion (Fig. 2); wherein a longitudinal end of the roof rail has a curved shape (Figs. 1, 4 – see curved front end of the rail); wherein the pad comprises a plate-shaped pad body (central portion of pad) that provides a mounting surface on which the roof rail is mounted (Fig. 2); and a plurality of protrusions (outer ends of pad – Fig. 2) that 
Regarding claim 3, Bott discloses wherein the plurality of protrusions face the roof rail at both sides of the roof rail and have a shape protruding upwards obliquely from the plate-shaped pad body (Fig. 2 – see protrusions at outer ends of pad).
Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.
As to applicant’s argument that the applied art fails to disclose the new claim limitations, see starrapid.com and Raffler, which are applied above for these elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734